Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frank Reaves appeals the district court’s order dismissing his petition for a writ of mandamus. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Reaves v. Shinseki, No. 2:10-cv-00495-HCM-TEM (E.D.Va. Oct. 8, 2010). We deny Reaves’ motion for appointment of counsel and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.